Exhibit 10.1
2,250,000 Units
THERMOGENESIS CORP.
PLACEMENT AGENT AGREEMENT
March 4, 2011
HOULIHAN LOKEY CAPITAL, INC.
One Sansome Street, Suite 1700
San Francisco, CA 94104
Dear Sirs:
     1. INTRODUCTION. ThermoGenesis Corp., a Delaware corporation (the
“Company”), proposes to issue and sell to the purchasers, pursuant to the terms
and conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”), up to an aggregate of
2,250,000 units (the “Units”) with each Unit consisting of (i) one share of
common stock, $0.001 par value per share (the “Common Stock”), of the Company
(each, a “Share,” and, collectively, the “Shares”), and (ii) one warrant to
purchase one-half of one share of Common Stock (each, a “Warrant” and,
collectively, the “Warrants”). The terms and conditions of the Warrants are set
forth in the form of Exhibit B attached to the Subscription Agreements. The
Units will not be issued or certificated. The Shares and Warrants are
immediately separable and will be issued separately. The Company hereby confirms
its agreement with Houlihan Lokey Capital, Inc. (the “Agent”) to act as the
placement agent in accordance with the terms and conditions hereof.
     2. AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF UNITS. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:
          2.1 The Company has authorized and hereby acknowledges that the Agent
has acted as its exclusive agent to solicit offers for the purchase of all or
part of the Units from the Company in connection with the proposed offering of
the Units (the “Offering”). Until the Closing Date (as defined in Section 4
hereof), the Company shall not, without the prior written consent of the Agent,
solicit or accept offers to purchase Units otherwise than through the Agent. The
Company acknowledges and agrees that the Agent may utilize the expertise of its
affiliates and partners in connection with the Agent’s placement agent
activities.
          2.2 The Company hereby acknowledges that the Agent, as agent of the
Company, used its commercially reasonable efforts to solicit offers to purchase
the Units from the Company on the terms and subject to the conditions set forth
in the Prospectus (as defined below). The Agent shall use commercially
reasonable efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase Units was solicited by the Agent and accepted
by the Company, including the prompt execution by each Purchaser of a
Subscription

 



--------------------------------------------------------------------------------



 



Agreement to purchase Units, but the Agent shall not, except as otherwise
provided in this Agreement, be obligated to disclose the identity of any
potential purchaser or have any liability to the Company in the event any such
purchase is not consummated for any reason. Under no circumstances will the
Agent be obligated to underwrite or purchase any Units for its own account and
the Company acknowledges and agrees that, in soliciting purchases of Units, the
Agent has acted, and is acting, solely as the Company’s agent, and not as a
principal.
          2.3 Subject to the provisions of this Section 2, offers for the
purchase of Units were and shall be solicited by the Agent as agent for the
Company at such times and in such amounts as the Agent deems advisable. The
Agent shall communicate to the Company, orally or in writing, each reasonable
offer to purchase Units received by it as agent of the Company. The Company
shall have the sole right to accept offers to purchase the Units and may reject
any such offer, in whole or in part. The Agent shall have the right, in its
discretion reasonably exercised, without notice to the Company, to reject any
offer to purchase Units received by it, in whole or in part, and any such
rejection shall not be deemed a breach of this Agreement.
          2.4 The Units are being sold to the Purchasers at a price of $2.00 per
Unit. The purchases of the Units by the Purchasers shall be evidenced by the
execution of Subscription Agreements by each of the Purchasers and the Company.
          2.5 As compensation for services rendered, (i) on the Closing Date (as
defined in Section 4 hereof), the Company shall pay to the Agent by wire
transfer of immediately available funds to an account or accounts designated by
the Agent, an aggregate amount equal to 8.0% of the gross proceeds received by
the Company from the sale of the Units on such Closing Date (the “Share
Placement Fee”), and (ii) on each date of delivery of Warrant Shares in respect
of the Warrant, the Company shall pay to the Agent by wire transfer of
immediately available funds to an account or accounts designated by the Agent,
an aggregate amount equal to 8.0% of the gross proceeds received by the Company
(together with the Share Placement Fee, the “Placement Fee”) from the exercise
of the Warrants on such date(s) of delivery.
          2.6 No Units which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Units shall have been delivered
to the Purchaser thereof against payment by such Purchaser. If the Company shall
default in its obligations to deliver Units to a Purchaser whose offer it has
accepted, the Company shall indemnify and hold the Agent harmless against any
loss, claim, damage or expense arising from or as a result of such default by
the Company in accordance with the procedures set forth in Section 8(c) herein.
     3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents
and warrants to, and agrees with, the Agent and the Purchasers that:
          (a) The Company has prepared and filed in conformity with the
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and published rules and regulations thereunder (the “Rules and Regulations”)
adopted by the Securities and Exchange Commission (the “Commission”) a “shelf”
Registration Statement (as hereinafter defined) on Form S-3 (File
No. 333-171563), which became effective as of January 19, 2011 (the “Effective
Date”), including a base prospectus relating to the securities registered
pursuant to such Registration Statement (the “Base Prospectus”), and such
amendments and supplements thereto as may have been required to the date of this
Agreement. The term “Registration Statement” as

 



--------------------------------------------------------------------------------



 



used in this Agreement means the registration statement described in the
foregoing sentence (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
pursuant to Rule 430A of the Rules and Regulations), as amended and/or
supplemented to the date of this Agreement, including the Base Prospectus. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
best of the Company’s knowledge, are threatened by the Commission. The Company,
if required by the Rules and Regulations of the Commission, will file the
Prospectus (as defined below), with the Commission pursuant to Rule 424(b) of
the Rules and Regulations. The term “Prospectus” as used in this Agreement means
the Prospectus, in the form in which it is to be filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, or, if the Prospectus is
not to be filed with the Commission pursuant to Rule 424(b), the Prospectus in
the form included as part of the Registration Statement as of the Effective
Date, except that if any revised prospectus or prospectus supplement shall be
provided to the Agent by the Company for use in connection with the offering and
sale of the Units which differs from the Prospectus (whether or not such revised
prospectus or prospectus supplement is required to be filed by the Company
pursuant to Rule 424(b) of the Rules and Regulations), the term “Prospectus”
shall refer to such revised prospectus or prospectus supplement, as the case may
be, from and after the time it is first provided to the Agent for such use. Any
preliminary prospectus or prospectus subject to completion included in the
Registration Statement or filed with the Commission pursuant to Rule 424 of the
Rules and Regulations is hereafter called a “Preliminary Prospectus.” Any
reference herein to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the last to occur of the Effective Date, the date of the
Preliminary Prospectus, or the date of the Prospectus, and any reference herein
to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed. If the Company has filed an abbreviated
registration statement to register additional securities pursuant to Rule 462(b)
under the Rules and Regulations (the “462(b) Registration Statement”), then any
reference herein to the Registration Statement shall also be deemed to include
such 462(b) Registration Statement.
          (b) As of the Applicable Time (as defined below) and as of the Closing
Date, neither (i) any General Use Free Writing Prospectus (as defined below)
issued at or prior to the Applicable Time, and the Pricing Prospectus (as
defined below), all considered together (collectively, the “General Disclosure
Package”), (ii) any individual Limited Use Free Writing Prospectus (as defined
below) issued at or prior to the Applicable Time, nor (iii) the bona fide
electronic road show (as defined in Rule 433(h)(5) of the Rules and
Regulations), if any, that has been made available without restriction to any
person, when considered together with the General Disclosure Package, included
or will include, any untrue statement of a material fact or omitted or as of the
Closing Date will omit, to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus or the Pricing

 



--------------------------------------------------------------------------------



 



Prospectus, in reliance upon, and in conformity with, written information
furnished to the Company by the Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Agent’s Information (as
defined in Section 17). As used in this paragraph (b) and elsewhere in this
Agreement:
     “Applicable Time” means 11:30 P.M., New York time, on the date of this
Agreement.
     “General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is identified on Exhibit B to this Agreement.
     “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 of the Rules and Regulations relating to the
Units in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) of the Rules and Regulations.
     “Limited Use Free Writing Prospectuses” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.
     “Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof, including the final
prospectus supplement dated the date hereof.
          (c) No order preventing or suspending the use of any Preliminary
Prospectus, any Issuer Free Writing Prospectus or the Prospectus relating to the
Offering has been issued by the Commission, and no proceeding for that purpose
or pursuant to Section 8A of the Securities Act has been instituted or, to the
best of the Company’s knowledge, threatened by the Commission, and any
Preliminary Prospectus, at the time of filing thereof, conformed in all material
respects to the requirements of the Securities Act and the Rules and
Regulations, and did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Preliminary Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by the Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Agent’s
Information (as defined in Section 17).
          (d) At the respective times the Registration Statement and any
amendments thereto became or become effective, at the date of this Agreement and
at the Closing Date, each Registration Statement and any amendments thereto
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; and the Prospectus and any amendments or supplements thereto, at the
time the Prospectus or any amendment or supplement thereto was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the

 



--------------------------------------------------------------------------------



 



foregoing representations and warranties in this paragraph (d) shall not apply
to information contained in or omitted from the Registration Statement or the
Prospectus, or any amendment or supplement thereto, in reliance upon, and in
conformity with, written information furnished to the Company by the Agent
specifically for inclusion therein, which information the parties hereto agree
is limited to the Agent’s Information (as defined in Section 17). The Prospectus
contains all required information under the Securities Act with respect to the
Units and the distribution of the Units.
          (e) Each Issuer Free Writing Prospectus, if any, as of its issue date
and at all subsequent times through the completion of the public offer and sale
of the Units or until any earlier date that the Company notified or notifies the
Agent as described in Section 5(e), did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement, Pricing Prospectus or the Prospectus,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified,
or includes an untrue statement of a material fact or omitted or would omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The foregoing sentence does not apply to statements
in or omissions from any Issuer Free Writing Prospectus in reliance upon, and in
conformity with, written information furnished to the Company by the Agent
specifically for inclusion therein, which information the parties hereto agree
is limited to the Agent’s Information (as defined in Section 17).
          (f) The documents incorporated by reference in the Registration
Statement, the Prospectus or the General Disclosure Package, as the case may be,
when they became effective or were filed with the Commission, as the case may
be, conformed in all material respects to the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder and none of such documents contained any untrue statement
of a material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement,
the Prospectus or the General Disclosure Package, as the case may be, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
          (g) At the time of filing the initial Registration Statement, any
462(b) Registration Statement and any post-effective amendments thereto, and at
the date hereof, the Company was not, and the Company currently is not, an
“ineligible issuer,” as defined in Rule 405 of the Rules and Regulations. The
Company has not, directly or indirectly, distributed and will not distribute any
offering material in connection with the Offering other than any Preliminary
Prospectus, the Prospectus and other materials, if any, permitted under the
Securities Act and consistent with Section 5(b) below. The Company will file
with the Commission all Issuer Free Writing Prospectuses (other than a “road
show,” as described in Rule 433(d)(8) of the

 



--------------------------------------------------------------------------------



 



Rules and Regulations), if any, in the time and manner required under Rule
433(d) of the Rules and Regulations.
          (h) The Company and each of its subsidiaries (as defined in
Section 15) has been duly organized and is validly existing as corporations or
other legal entities in good standing (or the foreign equivalent thereof) under
the laws of their respective jurisdictions of organization. The Company and each
of its subsidiaries is duly qualified to do business and is in good standing as
foreign corporations or other legal entities in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses require such qualification and have all power and authority necessary
to own or hold their respective properties and to conduct the businesses in
which each is engaged, except where the failure to so qualify or have such power
or authority (i) would not have, singularly or in the aggregate, a material
adverse effect on the condition (financial or otherwise), results of operations,
assets, business, liquidity or prospects of the Company and its subsidiaries
taken as a whole, or (ii) impair in any material respect the ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by this Agreement (any such effect as described in
clauses (i) or (ii), a “Material Adverse Effect”). The Company does not own or
control, directly or indirectly, any corporation, partnership, limited liability
partnership, limited liability company, association or other entity.
          (i) The Company has the full right, power and authority to enter into
this Agreement, each of the Subscription Agreements and the Warrants, and to
perform and to discharge its obligations hereunder and thereunder; and each of
this Agreement, each of the Subscription Agreements and each of the Warrants has
been duly authorized, executed and delivered by the Company, and constitutes a
valid and binding obligation of the Company enforceable in accordance with its
terms; except that such enforcement may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, affecting creditors’ rights generally.
          (j) The Shares to be issued and sold by the Company to the Purchasers
hereunder and under the Subscription Agreements and the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) have been duly and
validly authorized and, when the Shares have been issued and delivered against
payment therefor as provided herein and the Subscription Agreements and when the
Warrant Shares have been delivered and paid for in accordance with the Warrants,
all such shares of Common Stock will be duly and validly issued, fully paid and
nonassessable and free of any preemptive or similar rights and will conform to
the description thereof contained in the General Disclosure Package and the
Prospectus.
          (k) The Company has an authorized capitalization as set forth in the
General Disclosure Package, and all of the issued shares of capital stock of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable, have been issued in compliance with federal and state securities
laws, and conform to the description thereof contained in the General Disclosure
Package. None of the outstanding shares of Common Stock was issued in violation
of any preemptive rights, rights of first refusal or other similar rights to
subscribe for or purchase securities of the Company. As of the date set forth in
the General Disclosure Package, there were no authorized or outstanding options,
warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible

 



--------------------------------------------------------------------------------



 



into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those accurately described in the General
Disclosure Package. Since such date, the Company has not issued any securities
other than Common Stock issued pursuant to the exercise of warrants or upon the
exercise of stock options previously outstanding under the Company’s stock
option plans and the issuance of Common Stock pursuant to employee stock
purchase plans, except for the issuance of an aggregate of 70,000 shares of
restricted Common Stock on November 3, 2010 pursuant to that certain
International Distributor Agreement, dated November 3, 2010, between the Company
and Nanshan Memorial Medical Institute.
          (l) The Company has no subsidiaries.
          (m) The execution, delivery and performance of this Agreement, the
Subscription Agreements and the Warrants by the Company, the issue and sale of
the Units by the Company and the consummation of the transactions contemplated
hereby and thereby will not (with or without notice or lapse of time or both)
conflict with or result in a breach or violation of any of the terms or
provisions of, constitute a default or Debt Repayment Triggering Event (as
defined below) under, give rise to any right of termination or other right or
the cancellation or acceleration of any right or obligation or loss of a benefit
under, or give rise to the creation or imposition of any lien, encumbrance,
security interest, claim or charge upon any property or assets of the Company or
any subsidiary pursuant to, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, nor will such actions result in any violation of the
provisions of the charter or by-laws (or analogous governing instruments, as
applicable) of the Company or any of its subsidiaries or any law, statute, rule,
regulation, judgment, order or decree of any court or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets. A “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.
          (n) Except for the registration of the securities offered in the
Offering under the Securities Act and such consents, approvals, authorizations,
registrations or qualifications as may be required under the Exchange Act and
applicable state or foreign securities laws, the Financial Industry Regulatory
Authority, Inc. (“FINRA”) and the Nasdaq Stock Market, LLC (“Nasdaq”) in
connection with the offering and sale of the Units by the Company, no consent,
approval, authorization or order of, or filing, qualification or registration
with, any court or governmental agency or body, foreign or domestic, which has
not been made, obtained or taken and is not in full force and effect, is
required for the execution, delivery and performance of this Agreement, the
Subscription Agreements and the Warrants by the Company, the offer or sale of
the Units or the consummation of the transactions contemplated hereby and
thereby.
          (o) Ernst & Young LLP, who have audited the Company’s consolidated
financial statements for the years ended June 30, 2010 and 2009 and for the
three years in the period ended June 30, 2010 and the related schedule and have
performed reviews in accordance with Statement on Auditing Standards No. 100 as
of and for the three- and six-month periods

 



--------------------------------------------------------------------------------



 



ended December 31, 2010 and 2009 and as of and for the three month periods ended
September 30, 2010 and 2009 incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, and have audited
the Company’s internal control over financial reporting, is an independent
registered public accounting firm as required by the Securities Act and the
Rules and Regulations and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”). During the three year period immediately preceding the
date of this Agreement, Ernst & Young LLP has not performed any “prohibited
activities” (as defined in Section 10A of the Exchange Act) on behalf of the
Company and Ernst & Young LLP has not been engaged by the Company to perform any
“prohibited activities” (as defined in Section 10A of the Exchange Act) at any
time on or after the date hereof.
          (p) The financial statements, together with the related notes and
schedules, included or incorporated by reference in the General Disclosure
Package, the Prospectus and in the Registration Statement fairly present the
financial position and the results of operations and changes in financial
position of the Company and its consolidated subsidiaries at the respective
dates or for the respective periods therein specified. Such statements and
related notes and schedules have been prepared in accordance with the generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved except as may be set forth in
the related notes included or incorporated by reference in the General
Disclosure Package. The financial statements, together with the related notes
and schedules, included or incorporated by reference in the General Disclosure
Package, the Prospectus and in the Registration Statement comply in all material
respects with the Securities Act, the Exchange Act, and the Rules and
Regulations and the rules and regulations under the Exchange Act. No other
financial statements or supporting schedules or exhibits, including, without
limitation, any pro forma or as adjusted financial information, are required by
the Securities Act or the Rules and Regulations to be described, or included or
incorporated by reference in the General Disclosure Package, the Prospectus or
the Registration Statement.
          (q) None of the Company or any of its subsidiaries has sustained,
since the date of the latest audited financial statements included or
incorporated by reference in the General Disclosure Package, any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree; and, since such date, there has not been
any change in the capital stock (other than Common Stock of the Company issued
pursuant to the exercise of warrants or upon the exercise of stock options
previously outstanding under the Company’s stock option plans and the issuance
of Common Stock pursuant to employee stock purchase plans) or long-term debt of
the Company or any of its subsidiaries, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, assets, general affairs, management, financial position, prospects,
liquidity, stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole, otherwise than as set forth in the General
Disclosure Package.
          (r) Except as set forth in the General Disclosure Package, there is no
legal or governmental action, suit, claim or proceeding pending to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject that is required to be
described in the Registration Statement, the General Disclosure Package or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singularly or in the aggregate, if determined adversely to

 



--------------------------------------------------------------------------------



 



the Company or any of its subsidiaries, would reasonably be expected to have a
Material Adverse Effect or would prevent or adversely affect the ability of the
Company to perform its obligations under this Agreement; and to the best of the
Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.
          (s) None of the Company or any of its subsidiaries is in (i) violation
of its charter or by-laws (or analogous governing instrument, as applicable),
(ii) default in any respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it is bound or to which any of its property
or assets is subject or (iii) violation in any respect of any law, ordinance,
governmental rule, regulation or court order, decree or judgment to which it or
its property or assets may be subject except, in the case of clauses (ii) and
(iii) of this paragraph (s), for any violations or defaults which, singularly or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
          (t) The clinical evaluations conducted by or on behalf of or sponsored
by the Company or in which the Company or its product candidates have
participated that are described in the General Disclosure Package and Prospectus
or the results of which are referred to in the General Disclosure Package or
Prospectus were and, if still pending, are being conducted in all material
respects in accordance with medical and scientific research procedures that the
Company reasonably believes are appropriate. The descriptions in the General
Disclosure Package and Prospectus of the results of such clinical evaluations
are accurate and fairly present the data derived from such clinical evaluations,
and the Company has no knowledge of any studies or tests performed by or on
behalf of the Company the results of which are materially inconsistent with or
otherwise materially call into question the results described or referred to in
the General Disclosure Package and Prospectus. Except to the extent disclosed in
the General Disclosure Package and the Prospectus, the Company has not received
any notices or other correspondence from the United States Food and Drug
Administration (“FDA”) or any other governmental agency requiring the
termination, suspension or modification of any clinical evaluations that are
described in the General Disclosure Package or the Prospectus or the results of
which are referred to in the General Disclosure Package or the Prospectus.
          (u) None of the Company, its subsidiaries, or its or their respective
business operations, is in violation of any applicable Health Care Laws, except
as would not reasonably be expected to have a Material Adverse Effect. For
purposes of this Agreement, “Health Care Laws” means (i) all federal and state
fraud and abuse laws, including, but not limited to, the federal Anti-Kickback
Statute (42 U.S.C. §1320a-7(b)), the Stark Law (42 U.S.C. §1395nn and §1395(q)),
the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act
(31 U.S.C. §3729 et seq.), the administrative False Claims Law (42 U.S.C. §
1320a-7b(a)), the exclusion laws (42 U.S.C. § 1320a-7), the civil monetary
penalty laws (42 U.S.C. § 1320a-7a) and the regulations promulgated pursuant to
such statutes; (ii) the Health Insurance Portability and Accountability Act of
1996 (Pub. L. No. 104-191) and the Health Information Technology for Economic
and Clinical Health Act of 2009, and the regulations promulgated thereunder and
comparable state privacy and security laws, (iii) Medicare (Title XVIII of the
Social Security Act) and the regulations promulgated thereunder; (iv) Medicaid
(Title XIX of the Social Security Act) and the regulations promulgated
thereunder; (v) quality, safety and accreditation standards and requirements of
all applicable state laws or regulatory bodies; and (vi) any and all other

 



--------------------------------------------------------------------------------



 



applicable health care laws, regulations, manual provisions, policies and
administrative guidance, each of (i) through (vi) as may be amended from time to
time. The Company has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any governmental authority alleging that any product, operation or activity
is in violation of any applicable Health Care Law, except as would not
reasonably be expected to have a Material Adverse Effect, and has no knowledge
that any such governmental authority is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding.
          (v) The Company and each of its subsidiaries possess all licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of their respective properties or the conduct of their respective businesses as
described in the General Disclosure Package and the Prospectus (collectively,
the “Governmental Permits”), except where any failures to possess or make the
same, singularly or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The Company and its subsidiaries are in material
compliance with all such Governmental Permits; all such Governmental Permits are
valid and in full force and effect, except where the validity or failure to be
in full force and effect would not, singularly or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any
subsidiary has received notification of any revocation or modification (or
proceedings related thereto) of any such Governmental Permit and the Company has
no reason to believe that any such Governmental Permit will not be renewed.
          (w) None of the Company or any of its subsidiaries is or, after giving
effect to the Offering and the application of the proceeds thereof as described
in the General Disclosure Package and the Prospectus, will be required to
register as an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.
          (x) Neither the Company, its subsidiaries nor, to the best of the
Company’s knowledge, any of the Company’s or its subsidiaries’ officers,
directors or affiliates has taken or will take, directly or indirectly, any
action designed or intended to stabilize or manipulate the price of any security
of the Company, or which caused or resulted in, or which would in the future
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any security of the Company.
          (y) The Company and its subsidiaries own, possess or can timely
acquire on reasonable terms the right to use all patents, trademarks, trademark
registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets and rights necessary to carry on
their respective businesses as now conducted and as described in the General
Disclosure Package and the Prospectus, and the Company is not aware of any claim
to the contrary or any challenge by any other person to the rights of the
Company and its subsidiaries with respect to the foregoing. To the best of the
Company’s knowledge, the Company’s business as now conducted and as proposed to
be conducted does not and will not infringe or conflict with any patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses or
other intellectual property or franchise right of any person except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as described in the General Disclosure Package and the
Prospectus, no claim has been

 



--------------------------------------------------------------------------------



 



made against the Company alleging the infringement by the Company of any patent,
trademark, service mark, trade name, copyright, trade secret, license in or
other intellectual property right or franchise right of any person, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company and each of its subsidiaries has at all
times complied in all respects with all applicable laws relating to privacy,
data protection, and the collection and use of personal information collected,
used, or held for use by the Company or its subsidiaries in the conduct of the
Company’s for any of its subsidiary’s business, in each case except as would not
reasonably be expected to have a Material Adverse Effect.
          (z) The Company and each of its subsidiaries have good and marketable
title in fee simple to, or have valid rights to lease or otherwise use, all
items of real or personal property that are material to the business of the
Company and its subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances, security interests, claims and defects that do not,
singularly or in the aggregate, materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company or any of its subsidiaries; and all of the leases and
subleases material to the business of the Company and its subsidiaries,
considered as one enterprise, and under which the Company or any of its
subsidiaries holds properties described in the General Disclosure Package and
the Prospectus, are in full force and effect, and neither the Company nor any
subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any subsidiary
under any of the leases or subleases mentioned above, or negatively affecting or
questioning the rights of the Company or such subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.
          (aa) No labor disturbance by the employees of the Company or any of
its subsidiaries that would reasonably be expected to have a Material Adverse
Effect either exists or, to the best of the Company’s knowledge, is imminent.
Except as set forth in the General Disclosure Package, the Company is not aware
that any key employee or significant group of employees of the Company or any
subsidiary voluntarily plans to terminate employment with the Company or any
such subsidiary.
          (bb) No “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company or any of its
subsidiaries which would, singularly or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each employee benefit plan of the Company or
any of its subsidiaries is in compliance in all material respects with
applicable law, including ERISA and the Code. The Company and its subsidiaries
have not incurred and would not reasonably be expected to incur liability under
Title IV of ERISA with respect to the termination of, or withdrawal from, any
pension plan (as defined in ERISA). Each pension plan for which the Company or
any of its subsidiaries would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects, and nothing has occurred, whether by action or by failure to act,
which could, singularly or in the aggregate, reasonably be expected to cause the
loss of such qualification.

 



--------------------------------------------------------------------------------



 



          (cc) The Company and its subsidiaries are in compliance with all
foreign, federal, state and local statute, law (including the common law),
ordinance, rule, regulation, order, judgment, decree or Governmental Permit,
relating to the use, treatment, storage and disposal of hazardous or toxic
substances, materials or wastes and the protection of health and safety or the
environment which are applicable to their businesses (“Environmental Laws”),
except where the failure to comply would not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There has been no
storage, generation, transportation, handling, treatment, disposal, discharge,
emission, or other release of any kind of hazardous or toxic substances,
materials or wastes by, due to, or caused by the Company or any of its
subsidiaries (or, to the best of the Company’s knowledge, any other entity for
whose acts or omissions the Company or any of its subsidiaries is or may
otherwise be liable) upon any of the property now or previously owned or leased
by the Company or any of its subsidiaries, or upon any other property, in
violation of, or which would give rise to any liability under, any Environmental
Law, except for any violation or liability which would not reasonably be
expected to have, singly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; and there has been no disposal,
discharge, emission or other release of any kind onto such property or into the
environment surrounding such property of any hazardous or toxic substances,
materials or wastes with respect to which the Company has knowledge, except for
any such disposal, discharge, emission, or other release of any kind which would
not reasonably be expected to have, singly or in the aggregate with all such
discharges and other releases, a Material Adverse Effect.
          (dd) The Company and its subsidiaries each (i) has timely filed all
necessary federal, state, local and foreign tax returns or have properly
requested extensions thereof, and all such returns were true, complete and
correct in all respects, (ii) has paid all federal, state, local and foreign
taxes, assessments, governmental or other charges due and payable for which it
is liable, including, without limitation, all sales and use taxes and all taxes
which the Company or any of its subsidiaries is obligated to withhold from
amounts owing to employees, creditors and third parties, except as may be being
contested in good faith and by appropriate proceedings, and (iii) does not have
any tax deficiency or claims outstanding or assessed or, to the best of the
Company’s knowledge, proposed against any of them, except those, in each of the
cases described in clauses (i), (ii) and (iii) of this paragraph (dd), that
would not, singularly or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company and its subsidiaries each has not engaged
in any transaction which is a corporate tax shelter or which could reasonably be
characterized as such by the Internal Revenue Service or any other taxing
authority. The accruals and reserves on the books and records of the Company and
its subsidiaries in respect of tax liabilities for any taxable period not yet
finally determined are adequate to meet any assessments and related liabilities
for any such period, and since June 30, 2010, none of the Company or any of its
subsidiaries has incurred any liability for taxes other than in the ordinary
course.
          (ee) The Company and each of its subsidiaries carry, or are covered
by, insurance provided by recognized, financially sound and reputable
institutions with policies in such amounts and covering such risks as is
adequate for the conduct of their respective businesses and the value of their
respective properties and as is customary for companies engaged in similar
businesses in similar industries. The Company has no reason to believe that it
or any subsidiary will not be able to (i) renew its existing insurance coverage
as and when such policies expire or (ii) obtain comparable coverage from similar
institutions as may be necessary

 



--------------------------------------------------------------------------------



 



or appropriate to conduct its business as now conducted and at a cost that would
not reasonably be expected to have a Material Adverse Effect. The Company has
not been denied any insurance coverage that it has sought or for which it has
applied.
          (ff) The Company and each of its subsidiaries maintains a system of
internal control over financial reporting (as such term is defined in
Rule 13a-15 of the General Rules and Regulations under the Exchange Act (the
“Exchange Act Rules”)) that complies with the requirements of the Exchange Act
and has been designed to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Since the end of the Company’s most
recent audited fiscal year, there as been (A) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (B) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company maintains
disclosure controls and procedures (as such is defined in Rule 13a-15 of the
Exchange Act Rules) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that information
required to be disclosed by the Company and its subsidiaries is accumulated and
communicated to the Company’s management, including the Company’s principal
executive officer and principal financial officer by others within those
entities, such disclosure controls and procedures are effective in all material
respects to perform the functions for which they were established.
          (gg) The minute books of the Company and each of its subsidiaries that
would be a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X under the Exchange Act have been made available to the Agent and
counsel for the Agent, and such books (i) contain a complete summary of all
meetings and actions of the board of directors (including each board committee)
and stockholders of the Company, and each of such subsidiaries since the time of
its respective incorporation or organization through the date of the latest
meeting and action, and (ii) accurately in all material respects reflect all
transactions referred to in such minutes or written consents.
          (hh) There is no franchise, lease, contract, agreement or document
required by the Securities Act or by the Rules and Regulations to be described
in the General Disclosure Package and in the Prospectus or a document
incorporated by reference therein or to be filed as an exhibit to the
Registration Statement or a document incorporated by reference therein which is
not described or filed therein as required; and all descriptions of any such
franchises, leases, contracts, agreements or documents contained in the
Registration Statement or the General Disclosure Package or in any document
incorporated by reference therein are accurate and complete descriptions of such
documents. Other than as described in the General Disclosure Package, no such
franchise, lease, contract or agreement has been suspended or terminated for
convenience or default by the Company or any of its subsidiaries or any of the
other parties thereto, and none of the Company or any of its subsidiaries has
received notice nor does the Company have any other knowledge of any such
pending or threatened suspension or

 



--------------------------------------------------------------------------------



 



termination, except for such pending or threatened suspensions or terminations
that would not reasonably be expected to, singularly or in the aggregate, have a
Material Adverse Effect.
          (ii) No relationship, direct or indirect, exists between or among the
Company and any of its subsidiaries, on the one hand, and the directors,
officers, stockholders, customers or suppliers of the Company or any of its
subsidiaries or any of their affiliates, on the other hand, that is required to
be described in the General Disclosure Package and the Prospectus or a document
incorporated by reference therein and that is not so described.
          (jj) No person or entity has the right to require registration of
shares of Common Stock or other securities of the Company or any of its
subsidiaries because of the filing or effectiveness of the Registration
Statement or otherwise, except for persons and entities who have expressly
waived such right in writing or who have been given timely and proper written
notice and have failed to exercise such right within the time or times required
under the terms and conditions of such right. Except as described in the General
Disclosure Package, there are no persons with registration rights or similar
rights to have any securities registered for sale under the Registration
Statement or to include such securities in the Offering.
          (kk) None of the Company or any of its subsidiaries own any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of the sale of the Units will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Units to be considered a “purpose credit” within the meanings of
Regulation T, U or X of the Federal Reserve Board.
          (ll) Other than this Agreement and that certain letter agreement,
dated October 26, 2010, by and between the Company and the Agent, none of the
Company or any of its subsidiaries is a party to any contract, agreement or
understanding with any person that would give rise to a valid claim against the
Company, the Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Units or any transaction
contemplated by this Agreement, the Registration Statement, the General
Disclosure Package or the Prospectus.
          (mm) No forward-looking statement (within the meaning of Section 27A
of the Securities Act and Section 21E of the Exchange Act) contained in the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.
          (nn) The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act and is listed on Nasdaq, and the Company has taken no action
designed to, or reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from Nasdaq, nor has the Company received any notification that the
Commission, Nasdaq or FINRA is contemplating terminating such registration or
listing, except for the notice, dated September 16, 2009, delivered by Nasdaq to
the Company, stating that the Common Stock failed to meet the minimum bid price
requirement on Nasdaq for 30 consecutive

 



--------------------------------------------------------------------------------



 



days. No consent, approval, authorization or order of, or filing, notification
or registration with, Nasdaq is required for the listing and trading of the
shares of Common Stock on Nasdaq, except such as will have been obtained or
made, as the case may be, prior to the Closing Date.
          (oo) The Company is in material compliance with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and all applicable rules and
regulations promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”).
          (pp) The Company is in compliance with all applicable corporate
governance requirements set forth in Nasdaq Marketplace Rules.
          (qq) None of the Company, any of its subsidiaries or, to the best of
the Company’s knowledge, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that has resulted or would
result in a violation of the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Company and its subsidiaries and,
to the best of the Company’s knowledge, the Company’s affiliates have conducted
their respective businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
          (rr) There are no transactions, arrangements or other relationships
between and/or among the Company, any of its affiliates (as such term is defined
in Rule 405 of the Securities Act) and any unconsolidated entity, including, but
not limited to, any structured finance, special purpose or limited purpose
entity that could reasonably be expected to materially affect the Company’s or
any of its subsidiaries’ liquidity or the availability of or requirements for
their capital resources, which transaction, arrangement or other relationship is
required to be described in the General Disclosure Package and the Prospectus or
any document incorporated by reference therein that has not been described as
required.
          (ss) There are no outstanding loans, advances (except normal advances
for business expense in the ordinary course of business) or guarantees of
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the General Disclosure Package and the Prospectus.
          (tt) The statistical and market related data included in the
Registration Statement, the General Disclosure Package and the Prospectus are
based on or derived from sources that the Company believes to be reliable and
accurate, and such data agree with the sources from which they are derived.
          (uu) The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended,

 



--------------------------------------------------------------------------------



 



applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending, or to the best of the Company’s knowledge,
threatened.
          (vv) None of the Company or any of its subsidiaries nor, to the best
of the Company’s knowledge, any director, officer, agent, employee or affiliate
of the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the Offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
          (ww) All of the information provided to the Agent or to counsel for
the Agent by the Company, its officers and directors and the holders of any
securities (debt or equity) or options to acquire any securities of the Company
in connection with letters, filings or other supplemental information provided
to FINRA pursuant to FINRA Rule 5110 or the National Association of Securities
Dealers Inc. (the “NASD”) Conduct Rule 2710 or 2720 is true, complete and
correct. Neither the Company nor, to the best of the Company’s knowledge, any of
its affiliates (within the meaning of the NASD Conduct Rule 2720(f)(1)) directly
or indirectly controls, is controlled by, or is under common control with, or is
an associated person (within the meaning of Article I, Section 1(ee) of the
By-laws of FINRA) of, any member firm of FINRA. There are no affiliations with
the FINRA among the Company’s officers or directors. To the best of the
Company’s knowledge, (i) no proceeds of the Offering, excluding compensation,
fees or expenses paid to the Agent, will be paid to any FINRA member, or any
person or entity associated or affiliated with a member of FINRA, and (ii) no
person or entity to whom securities of the Company have been privately issued
within the 180-day period prior to either: (a) the initial filing date of the
Registration Statement or (b) the date hereof has any relationship or
affiliation or association with any member of FINRA.
          (xx) As of the date the Registration Statement was filed with the
Commission and as of the date hereof, the Company satisfied and, as of the
Closing Date, the Company will satisfy, the conditions for use of Form S-3
applicable to the Offering, set forth in the General Instructions thereto.
          (yy) No approval of the stockholders of the Company under the rules
and regulations of Nasdaq (including Rule 5635 of the Nasdaq Marketplace Rules)
is required for the Company to issue and deliver to the Purchasers the Units.
     Any certificate signed by or on behalf of the Company and delivered to the
Agent or to counsel for the Agent shall be deemed to be a representation and
warranty by the Company to the Agent and the Purchasers as to the matters
covered thereby.
     4. THE CLOSING. The time and date of closing and delivery of the documents
required to be delivered to the Agent pursuant to Sections 5 and 7 hereof shall
be at 10:00 A.M., New York time, on March 9, 2011 (the “Closing Date”) at the
office of Weintraub Genshlea Chediak, 400 Capitol Mall, Eleventh Floor,
Sacramento, CA 95816, Attention: David C. Adams.

 



--------------------------------------------------------------------------------



 



     5. FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Agent and
the Purchasers:
          (a) To prepare the Rule 462(b) Registration Statement, if necessary,
in a form approved by the Agent and file such Rule 462(b) Registration Statement
with the Commission on the date hereof; to prepare the Prospectus in a form
approved by the Agent containing information previously omitted at the time of
effectiveness of the Registration Statement in reliance on rules 430A, 430B or
430C of the Rules and Regulations and to file such Prospectus pursuant to Rule
424(b) of the Rules and Regulations not later than the second business (2nd) day
following the execution and delivery of this Agreement or, if applicable, such
earlier time as may be required by Rule 430A of the Rules and Regulations; to
notify the Agent promptly of the Company’s intention to file or prepare any
supplement or amendment to any Registration Statement or to the Prospectus and
to make no amendment or supplement to the Registration Statement, the General
Disclosure Package or to the Prospectus to which the Agent shall reasonably
object by notice to the Company after a reasonable period to review; to advise
the Agent, promptly after it receives notice thereof, of the time when any
amendment to any Registration Statement has been filed or becomes effective or
any supplement to the General Disclosure Package or the Prospectus or any
amended Prospectus has been filed and to furnish the Agent with copies thereof;
to file within the time periods prescribed by the Exchange Act, including any
extension thereof, all material required to be filed by the Company with the
Commission pursuant to Rules 433(d) or 163(b)(2) of the Rules and Regulations,
as the case may be; to file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus (or
in lieu thereof, the notice referred to in Rule 173(a) of the Rules and
Regulations) is required in connection with the offering or sale of the Units;
to advise the Agent, promptly after it receives notice thereof, of the issuance
by the Commission of any stop order or of any order preventing or suspending the
use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus, of the suspension of the qualification of the Units for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement, the General Disclosure Package or
the Prospectus or for additional information; and, in the event of the issuance
of any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus or
suspending any such qualification, and promptly to use its best efforts to
obtain the withdrawal of such order.
          (b) The Company represents and agrees that, unless it obtains the
prior consent of the Agent, it has not made and will not, make any offer
relating to the Units that would constitute a “free writing prospectus” as
defined in Rule 405 of the Rules and Regulations (each, a “Permitted Free
Writing Prospectus”); provided that the prior written consent of the Agent shall
be deemed to have been given in respect of the General Use Free Writing
Prospectus, if any, included in Exhibit A hereto. The Company represents that it
has treated and agrees that it will treat each Permitted Free Writing Prospectus
as an Issuer Free Writing Prospectus, comply with the requirements of Rules 164
and 433 of the Rules and Regulations applicable to any Issuer Free Writing
Prospectus, including the requirements relating to timely filing with the
Commission, legending and record keeping and will not take any action that would
result in the Agent or the Company being required to file with the Commission
pursuant

 



--------------------------------------------------------------------------------



 



to Rule 433(d) of the Rules and Regulations a free writing prospectus prepared
by or on behalf of the Agent that the Agent otherwise would not have been
required to file thereunder.
          (c) If at any time when a Prospectus relating to the Units is required
to be delivered under the Securities Act, any event occurs or condition exists
as a result of which the Prospectus, as then amended or supplemented, would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or the Registration
Statement, as then amended or supplemented, would include any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein not misleading, or if for any other reason it is necessary at
any time to amend or supplement any Registration Statement or the Prospectus or
to file under the Exchange Act any document incorporated by reference in the
Prospectus to comply with the Securities Act or the Exchange Act, the Company
will promptly notify the Agent, and upon the Agent’s request, the Company will
promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus or make an appropriate filing under Section 13 or 14 of the Exchange
Act that corrects such statement or omission or effects such compliance and will
deliver to the Agent, without charge, such number of copies thereof as the Agent
may reasonably request. The Company consents to the use of the Prospectus or any
amendment or supplement thereto by the Agent.
          (d) If the General Disclosure Package is being used to solicit offers
to buy the Units at a time when the Prospectus is not yet available to
prospective purchasers and any event shall occur as a result of which, in the
judgment of the Company or in the opinion of the Agent, it becomes necessary to
amend or supplement the General Disclosure Package in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or to make the statements therein not conflict with the
information contained or incorporated by reference in the Registration Statement
then on file and not superseded or modified, or if it is necessary at any time
to amend or supplement the General Disclosure Package to comply with any law,
the Company promptly will either (i) prepare, file with the Commission (if
required) and furnish to the Agent and any dealers an appropriate amendment or
supplement to the General Disclosure Package or (ii) prepare and file with the
Commission an appropriate filing under the Exchange Act which shall be
incorporated by reference in the General Disclosure Package so that the General
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or conflict with the
Registration Statement then on file, or so that the General Disclosure Package
will comply with law.
          (e) If at any time following issuance of an Issuer Free Writing
Prospectus in connection with the Offering there occurred or occurs an event or
development as a result of which such Issuer Free Writing Prospectus conflicted
or will conflict with the information contained in the Registration Statement,
Pricing Prospectus or Prospectus, including any document incorporated by
reference therein and any prospectus supplement deemed to be a part thereof and
not superseded or modified or included or would include an untrue statement of a
material fact or omitted or would omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, the
Company has promptly notified or will promptly notify the Agent so that any use
of the Issuer Free Writing Prospectus may cease until it is amended or

 



--------------------------------------------------------------------------------



 



supplemented and has promptly amended or will promptly amend or supplement, at
its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission. The foregoing sentence does not
apply to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company through the Agent by or on behalf of the Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Agent’s Information (as defined in Section 17).
          (f) To furnish promptly to the Agent and to counsel for the Agent,
upon request, a signed copy of the Registration Statement as originally filed
with the Commission, and of each amendment thereto filed with the Commission,
including all consents and exhibits filed therewith.
          (g) To the extent not available on the Commission’s Electronic Data
Gathering, Analysis and Retrieval (“EDGAR”) system or any successor system, to
deliver promptly to the Agent such number of the following documents as the
Agent shall reasonably request: (i) conformed copies of the Registration
Statement as originally filed with the Commission (in each case excluding
exhibits), (ii) any Preliminary Prospectus, (iii) any Issuer Free Writing
Prospectus, (iv) the Prospectus (the delivery of the documents referred to in
clauses (i), (ii), (iii) and (iv) of this paragraph (g) to be made not later
than 10:00 A.M., New York time, on the business day following the execution and
delivery of this Agreement), (v) conformed copies of any amendment to the
Registration Statement (excluding exhibits), (vi) any amendment or supplement to
the General Disclosure Package or the Prospectus (the delivery of the documents
referred to in clauses (v) and (vi) of this paragraph (g) to be made not later
than 10:00 A.M., New York City time, on the business day following the date of
such amendment or supplement) and (vii) any document incorporated by reference
in the General Disclosure Package or the Prospectus (excluding exhibits thereto)
(the delivery of the documents referred to in clause (vi) of this paragraph (g)
to be made not later than 10:00 A.M., New York City time, on the business day
following the date of such document).
          (h) As soon as practicable, but in any event not later than 45 days
after the end of the 12-month period beginning at the end of the fiscal quarter
of the Company during which the most recent effective date of the Registration
Statement occurs (or 90 days after the end of such 12-month period if such
12-month period coincides with the Company’s fiscal year), the Company will make
generally available to its security holders and to the Agent an earning
statement (as defined in Rule 158(c) of the Securities Act) of the Company and
its subsidiaries (which need not be audited), covering such 12-month period
which shall satisfy the provisions of Section 11(a) of the Securities Act and
the rules and regulations of the Commission thereunder.
          (i) The Company will promptly take from time to time such actions as
the Agent may reasonably request to qualify the Units for offering and sale
under the securities or Blue Sky laws of such jurisdictions (domestic or
foreign) as the Agent may designate and to continue such qualifications in
effect for so long as required for the distribution of the Securities; provided
that the Company and its subsidiaries shall not be obligated to qualify as
foreign corporations in any jurisdiction in which they are not so qualified or
to file a general consent to service of process in any jurisdiction.

 



--------------------------------------------------------------------------------



 



          (j) Upon request, during the period of five years from the date
hereof, the Company will deliver to the Agent, (i) upon request, copies of all
reports or other communications furnished to stockholders and (ii) upon request,
copies of any reports and financial statements furnished or filed with the
Commission pursuant to the Exchange Act or any national securities exchange or
automatic quotation system on which the Units is listed or quoted; however, so
long as the Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Exchange Act and is timely filing reports
with the Commission on EDGAR, it is not required to furnish such reports or
statements to the Agent.
          (k) That the Company will not, for a period of ninety (90) days from
the date of this Agreement, (the “Lock-Up Period”) without the prior written
consent of the Agent, directly or indirectly offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
other than (i) the Company’s sale of the Units hereunder, (ii) the issuance of
restricted Common Stock or options to acquire Common Stock pursuant to the
Company’s employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus, and (iii) the issuance of Common Stock pursuant to
the valid exercises of options, warrants or rights outstanding on the date
hereof. The Company has caused each executive officer and director listed in
Exhibit C to furnish to the Agent, prior to the date hereof, a letter,
substantially in the form of Exhibit D hereto. The Company also agrees that
during such period, the Company will not file any registration statement,
preliminary prospectus or prospectus, or any amendment or supplement thereto,
under the Securities Act for any such transaction or which registers, or offers
for sale, Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, except for a registration statement on Form S-8
relating to employee benefit plans. The Company hereby agrees that (i) if it
issues an earnings release or material news, or if a material event relating to
the Company occurs, during the last seventeen (17) days of the Lock-Up Period,
or (ii) if prior to the expiration of the Lock-Up Period, the Company announces
that it will release earnings results during the sixteen (16)-day period
beginning on the last day of the Lock-Up Period, unless waived by the Agent in
writing, the restrictions imposed by this paragraph (k) or the letter shall
continue to apply until the expiration of the eighteen (18)-day period beginning
on the issuance of the earnings release or the occurrence of the material news
or material event, as applicable, except that such extension will not apply if,
(x) the shares of Common Stock are “actively traded securities” (as defined in
Regulation M), (y) the Company meets the applicable requirements of paragraph
(a)(1) of Rule 139 under the Securities Act in the manner contemplated by
FINRA’s NASD Conduct Rule 2711(f)(4), and (z) the provisions of FINRA’s NASD
Conduct Rule 2711(f)(4) do not restrict the publishing or distribution of any
research reports relating to the Company during the 15 days before or after the
last day of the Lock-up Period (before giving effect to such extension).
          (l) To supply the Agent with copies of all correspondence to and from,
and all documents issued to and by, the Commission in connection with the
registration of the Units under the Securities Act.
          (m) Prior to the Closing Date, to furnish to the Agent, promptly after
they have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing in or incorporated by reference into the
Registration Statement and the Prospectus.

 



--------------------------------------------------------------------------------



 



          (n) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Agent is notified in advance), without the prior
written consent of the Agent, unless in the judgment of the Company and its
counsel, and after notification to the Agent, such press release or
communication is required by law.
          (o) Until the Agent shall have notified the Company of the completion
of the Offering, the Company will not, and will cause its affiliated purchasers
(as defined in Regulation M under the Exchange Act) not to, either alone or with
one or more other persons, bid for or purchase, for any account in which it or
any of its affiliated purchasers has a beneficial interest, any Units, or
attempt to induce any person to purchase any Units; and not to, and to cause its
affiliated purchasers not to, make bids or purchase for the purpose of creating
actual, or apparent, active trading in or of raising the price of the Units.
          (p) Not to take any action prior to the Closing Date that would
require the Prospectus to be amended or supplemented pursuant to Section 5.
          (q) To at all times comply with all applicable provisions of the
Sarbanes-Oxley Act in effect from time to time.
          (r) To apply the net proceeds from the sale of the Units as set forth
in the Prospectus under the heading “Use of Proceeds.”
          (s) To use its best efforts to list, effect and maintain, subject to
notice of issuance, the Common Stock on Nasdaq.
          (t) To use its best efforts to do and perform all things required to
be done or performed under this Agreement by the Company prior to the Closing
Date and to satisfy all conditions precedent to the delivery of the Units.
     6. PAYMENT OF FEES, COSTS AND EXPENSES. The Company agrees to pay, or
reimburse if paid by the Agent, whether or not the transactions contemplated
hereby are consummated or this Agreement is prevented from becoming effective or
is terminated: (a) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Units to the Purchasers and any taxes payable in
that connection; (b) the costs incident to the registration of the Units, the
Shares, the Warrants and the Warrant Shares under the Securities Act; (c) the
costs incident to the preparation, printing and distribution of the Registration
Statement, the Base Prospectus, any Preliminary Prospectus, any Issuer Free
Writing Prospectus, the General Disclosure Package, the Prospectus, any
amendments, supplements and exhibits thereto or any document incorporated by
reference therein and the costs of printing, reproducing and distributing any
transaction document by mail, telex or other means of communications; (d) the
fees and expenses (including related fees and expenses of counsel for the Agent)
incurred in connection with securing any required review by FINRA of the terms
of the sale of the Units and any filings made with FINRA; (e) any applicable
listing, quotation or other fees and expenses; (f) the fees and expenses
(including related fees and expenses of counsel to the Agent) of qualifying the
Units under the securities laws of the several jurisdictions as provided in
Section 5(i) and of preparing, printing and distributing wrappers, Blue Sky
Memoranda and

 



--------------------------------------------------------------------------------



 



Legal Investment Surveys (if any); (g) the cost of preparing and printing stock
certificates; (h) all fees and expenses of the registrar and transfer agent of
the Units, and (i) and all other fees, costs and expenses incurred by the
Company incident to the Offering by, or the performance of the obligations of,
the Company under this Agreement (including, without limitation, the fees, costs
and expenses of the Company’s counsel and the Company’s independent accountants
and the travel and other expenses actually incurred by Company’s personnel in
connection with any “road show” including, without limitation, any expenses
advanced by the Agent on the Company’s behalf (which will be promptly
reimbursed)). Except to the extent otherwise provided in this Section 6 and in
Section 10, the Agent shall pay its own costs and expenses, including the fees
and expenses of its counsel and the expenses of advertising any offering of the
Shares and the Warrants made by the Agent.
     7. CONDITIONS TO THE OBLIGATIONS OF THE AGENT AND THE PURCHASERS, AND THE
SALE OF THE UNITS. The obligations of the Agent hereunder and the Purchasers
under the Subscription Agreements, and the Closing of the sale of the Units, are
subject to the accuracy, when made and as of the Applicable Time and on the
Closing Date, of the representations and warranties of the Company contained
herein, to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the performance by the
Company of its obligations hereunder, and to each of the following additional
terms and conditions:
          (a) The Registration Statement is effective under the Securities Act,
and no stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, any
Preliminary Prospectus, the Prospectus or any Permitted Free Writing Prospectus
or any part thereof shall have been issued and no proceedings for that purpose
or pursuant to Section 8A under the Securities Act shall have been initiated or
threatened by the Commission, and all requests for additional information on the
part of the Commission (to be included or incorporated by reference in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Agent; the Rule 462(b) Registration
Statement, if any, any Issuer Free Writing Prospectus, and the Prospectus shall
have been filed with the Commission within the applicable time period prescribed
for such filing by, and in compliance with, the Rules and Regulations and in
accordance with Section 5(a), and the Rule 462(b) Registration Statement, if
any, shall have become effective immediately upon its filing with the
Commission; and, if applicable, FINRA shall have raised no objection to the
fairness and reasonableness of the terms of this Agreement or the transactions
contemplated hereby.
          (b) The Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement or any amendment
or supplement thereto contains an untrue statement of a fact that, in the
opinion of the Agent, is material or omits to state any fact which, in the
opinion of the Agent, is material and is required to be stated therein or is
necessary to make the statements therein not misleading, or that the General
Disclosure Package, any Issuer Free Writing Prospectus or the Prospectus or any
amendment or supplement thereto contains an untrue statement of fact that, in
the opinion of the Agent, is material or omits to state any fact that, in the
opinion of the Agent, is material and is necessary in order to make the
statements, in the light of the circumstances in which they were made, not
misleading.

 



--------------------------------------------------------------------------------



 



          (c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Warrants, the Units, the Registration Statement, the General
Disclosure Package, each Issuer Free Writing Prospectus, if any, and the
Prospectus and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Agent, and the Company shall have furnished
to such counsel all documents and information that they may reasonably request
to enable them to pass upon such matters.
          (d) Weintraub Genshlea Chediak shall have furnished to the Agent, such
counsel’s written opinion and negative assurances letter, as counsel to the
Company, each addressed to the Agent and dated the Closing Date, in the form and
substance reasonably satisfactory to the Agent.
          (e) The Agent shall have received from Paul, Hastings, Janofsky &
Walker LLP, counsel for the Agent, such opinion or opinions, addressed to the
Agent dated the Closing Date, with respect to such matters as the Agent may
reasonably require, and the Company shall have furnished to such counsel such
documents as they reasonably request for enabling them to pass upon such
matters.
          (f) At the time of the execution of this Agreement, the Agent shall
have received from Ernst & Young LLP, a letter, addressed to the Agent, executed
and dated such date, in form and substance satisfactory to the Agent,
(i) confirming that they are an independent registered accounting firm with
respect to the Company and its subsidiaries within the meaning of the Securities
Act and the Rules and Regulations and the PCAOB and (ii) stating the conclusions
and findings of such firm, of the type ordinarily included in accountants’
“comfort letters” to underwriters, with respect to the financial statements and
certain financial information contained or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus.
          (g) On the effective date of any post-effective amendment to any
Registration Statement and on the Closing Date, the Agent shall have received a
letter (the “Bring-Down Letter”) from Ernst & Young LLP addressed to the Agent
and dated the effective date of such post-effective amendment or the Closing
Date, as the case may be, confirming, as of the date of the Bring-Down Letter
(or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
General Disclosure Package and the Prospectus, as the case may be, as of a date
not more than three (3) business days prior to the date of the Bring-Down
Letter), the conclusions and findings of such firm, of the type ordinarily
included in accountants’ “comfort letters” to underwriters, with respect to the
financial information and other matters covered by its letter delivered to the
Agent concurrently with the execution of this Agreement pursuant to paragraph
(f) of this Section 7.
          (h) The Company shall have furnished to the Agent a certificate, dated
the Closing Date, of its Chief Executive Officer and its Chief Financial Officer
stating in their capacities as officers of the Company that (i) such officers
have carefully examined the Registration Statement, the General Disclosure
Package, any Permitted Free Writing Prospectus and the Prospectus and, in their
opinion, the Registration Statement and each amendment thereto, at the
Applicable Time and as of the date of this Agreement and as of the Closing Date
did not

 



--------------------------------------------------------------------------------



 



include any untrue statement of a material fact and did not omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the General Disclosure Package, as of the Applicable
Time and as of the Closing Date, any Permitted Free Writing Prospectus as of its
date and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the
effective date of the initial Registration Statement, no event has occurred that
should have been set forth in a supplement or amendment to the Registration
Statement, the General Disclosure Package or the Prospectus that was not so set
forth therein, (iii) to the best of their knowledge, as of the Closing Date, the
representations and warranties of the Company in this Agreement are true and
correct in all material respects, (except that any such representation and
warranty shall be true and correct in all respects where such representation and
warranty is qualified with respect to materiality), and the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date, and (iv) there has not
been, subsequent to the date of the most recent audited financial statements
included or incorporated by reference in the General Disclosure Package, any
material adverse change in the financial position or results of operations of
the Company and its subsidiaries taken as a whole, or any change or development
that, singularly or in the aggregate, would reasonably be expected to involve a
material adverse change or a prospective material adverse change, in or
affecting the condition (financial or otherwise), results of operations,
business, liquidity, assets or prospects of the Company and its subsidiaries
taken as a whole, except as set forth in the Prospectus.
          (i) Since the date of the latest audited financial statements included
in the General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) none of the Company or any of its
subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, and (ii) there shall not have been any change in the capital stock
(other than issuance of options in the ordinary course of business and pursuant
to the Company’s stock option plans described in the General Disclosure Package
and the Prospectus or Common Stock issued pursuant to the exercise of warrants
or upon the exercise of stock options previously outstanding under the Company’s
stock option plans and the issuance of Common Stock pursuant to employee stock
purchase plans) or long-term debt of the Company nor any of its subsidiaries, or
any change, or any development involving a prospective change, in or affecting
the business, general affairs, management, financial position, liquidity,
stockholders’ equity or results of operations of the Company and its
subsidiaries, otherwise than as set forth in the General Disclosure Package in
each of the above instances, the effect of which, in any such case described in
clause (i) or (ii) of this paragraph (i), is, in the judgment of the Agent, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Units on the terms and in the manner contemplated in
the General Disclosure Package.
          (j) No action shall have been taken and no law, statute, rule,
regulation or order shall have been enacted, adopted or issued by any
governmental agency or body which would prevent the issuance or sale of the
Units or materially and adversely affect or potentially materially and adversely
affect the business or operations of the Company and its subsidiaries, taken as
a whole; and no injunction, restraining order or order of any other nature by
any federal

 



--------------------------------------------------------------------------------



 



or state court of competent jurisdiction shall have been issued which would
prevent the issuance or sale of the Units or materially and adversely affect or
potentially materially and adversely affect the business or operations of the
Company and its subsidiaries, taken as a whole.
          (k) Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, Nasdaq or the NYSE Amex LLC or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Agent, impracticable or inadvisable
to proceed with the sale or delivery of the Units on the terms and in the manner
contemplated in the General Disclosure Package and the Prospectus.
          (l) The Company shall have filed an Application for Listing of
Additional Shares covering the Shares and the Warrant Shares with Nasdaq and
Nasdaq shall not have rejected such Application.
          (m) The Agent shall have received the written agreements,
substantially in the form of Exhibit D hereto, of the executive officers and
directors of the Company listed in Exhibit C to this Agreement, and each such
agreement shall be in full force and effect.
          (n) The Company shall have entered into Subscription Agreements with
each of the Purchasers and such agreements shall be in full force and effect.
          (o) The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Offering, which shall include as
an exhibit thereto this Agreement, the form of Subscription Agreement and the
form of Warrant.
          (p) On or prior to the Closing Date, the Company shall have furnished
to the Agent such further information, opinions, certificates, letters or
documents as the Agent shall have reasonably requested.
     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Agent.

 



--------------------------------------------------------------------------------



 



     8. INDEMNIFICATION AND CONTRIBUTION.
          (a) The Company shall indemnify and hold harmless the Agent, each of
its affiliates and each of its and their respective directors, officers,
members, employees, representatives and agents, and each person, if any, who
controls any Agent within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively the “Agent Indemnified Parties,”
and each a “Agent Indemnified Party”) against any loss, claim, damage, expense
or liability whatsoever (or any action, investigation or proceeding in respect
thereof), joint or several, to which a Agent Indemnified Party may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, expense, liability, action, investigation or proceeding arises out of or
is based upon (A) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, (B) the omission or alleged omission to state in any
Preliminary Prospectus, any Issuer Free Writing Prospectus, any “issuer
information” filed or required to be filed pursuant to Rule 433(d) of the Rules
and Regulations, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein, a
material fact required to be stated therein or necessary to make the statements
therein in the light of (other than in the case of any Registration Statement)
the circumstances under which they are made not misleading, or (C) any breach of
the representations and warranties of the Company contained herein or the
failure of the Company to perform its obligations hereunder or pursuant to any
law, any act or failure to act, or any alleged act or failure to act, by the
Agent in connection with, or relating in any manner to, the Units or the
Offering, and which is included as part of or referred to in any loss, claim,
damage, expense, liability, action, investigation or proceeding arising out of
or based upon matters covered by subclause (A), (B) or (C) above of this
Section 8(a) (provided that the Company shall not be liable in the case of any
matter covered by this subclause (C) to the extent that it is determined in a
final judgment by a court of competent jurisdiction that such loss, claim,
damage, expense or liability resulted solely and directly from any such act, or
failure to act, undertaken or omitted to be taken by the Agent through its gross
negligence or willful misconduct), and shall reimburse each Agent Indemnified
Party promptly upon demand for any legal fees or other expenses reasonably
incurred by that Agent Indemnified Party in connection with investigating, or
preparing to defend, or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any such loss, claim,
damage, expense, liability, action, investigation or proceeding, as such fees
and expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage, expense
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in, or omission or alleged omission from any Preliminary
Prospectus, any Registration Statement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus made in reliance
upon and in conformity with written information furnished to the Company through
the Agent by or on behalf of the Agent specifically for use therein, which
information the parties hereto agree is limited to the Agent’s Information (as
defined in Section 17). The indemnity agreement in this Section 8(a) is not
exclusive and is and will be in addition to any liability, which the Company
might otherwise have and shall not limit any rights or remedies which may
otherwise be available at law or in equity to each Agent Indemnified Party.

 



--------------------------------------------------------------------------------



 



          (b) The Agent shall indemnify and hold harmless the Company and its
directors, its officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, or
(ii) the omission or alleged omission to state in any Preliminary Prospectus,
any Issuer Free Writing Prospectus, any “issuer information” filed or required
to be filed pursuant to Rule 433(d) of the Rules and Regulations, any
Registration Statement or the Prospectus, or in any amendment or supplement
thereto, a material fact required to be stated therein or necessary to make the
statements therein in the light of (other than in the case of any Registration
Statement) the circumstances under which they are made not misleading, but in
each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company through the Agent
by or on behalf of the Agent specifically for use therein, which information the
parties hereto agree is limited to the Agent’s Information (as defined in
Section 17), and shall reimburse the Company Indemnified Parties for any legal
or other expenses reasonably incurred by such party in connection with
investigating or preparing to defend or defending against or appearing as third
party witness in connection with any such loss, claim, damage, liability,
action, investigation or proceeding, as such fees and expenses are incurred.
Notwithstanding the provisions of this Section 8(b), in no event shall any
indemnity by the Agent under this Section 8(b) exceed the total compensation
received by the Agent in accordance with Section 2.5. This indemnity agreement
is not exclusive and will be in addition to any liability which the Agent might
otherwise have and shall not limit any rights or remedies which may otherwise be
available under this Agreement, at law or in equity to the Company Indemnified
Parties.
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the
commencement of that action; provided, however, that the failure to notify the
indemnifying party shall not relieve it from any liability which it may have
under this Section 8 except to the extent it has been materially prejudiced by
such failure; and, provided, further, that the failure to notify an indemnifying
party shall not relieve it from any liability which it may have to an
indemnified party otherwise than under this Section 8. If any such action shall
be brought against an indemnified party, and it shall notify the indemnifying
party thereof, the indemnifying party shall be entitled to participate therein
and, to the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense of such action with counsel reasonably
satisfactory to the indemnified party (which counsel shall not, except with the
written consent of the indemnified party, be counsel to the indemnifying party).
After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such action, except as provided herein, the
indemnifying party shall not be liable to the indemnified party under Section 8
for any legal or other expenses subsequently

 



--------------------------------------------------------------------------------



 



incurred by the indemnified party in connection with the defense of such action
other than reasonable costs of investigation; provided, however, that any
indemnified party shall have the right to employ separate counsel in any such
action and to participate in the defense of such action but the fees and
expenses of such counsel (other than reasonable costs of investigation) shall be
at the expense of such indemnified party unless (i) the employment thereof has
been specifically authorized in writing by the Company in the case of a claim
for indemnification under Section 8(a) or Section 2.6 or the Agent in the case
of a claim for indemnification under Section 8(b), (ii) such indemnified party
shall have been advised by its counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party has failed
to assume the defense of such action and employ counsel reasonably satisfactory
to the indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case of a
failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
incurred by such indemnified party in connection with the defense of such
action; provided, however, that the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by the
Agent if the indemnified parties under this Section 8 consist of the Agent
Indemnified Party or by the Company if the indemnified parties under this
Section 8 consist of any Company Indemnified Parties. Subject to this
Section 8(c), the amount payable by an indemnifying party under Section 8 shall
include, but not be limited to, (x) reasonable legal fees and expenses of
counsel to the indemnified party and any other expenses in investigating, or
preparing to defend or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any action,
investigation, proceeding or claim, and (y) all amounts paid in settlement of
any of the foregoing. No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of judgment with respect to any pending or threatened action or any claim
whatsoever, in respect of which indemnification or contribution could be sought
under this Section 8 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party in form and
substance reasonably satisfactory to such indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party. Subject to the provisions of the following sentence, no
indemnifying party shall be liable for settlement of any pending or threatened
action or any claim whatsoever that is effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with its written consent, if its consent has been unreasonably withheld or
delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
In addition, if at any time an indemnified party shall have requested that an
indemnifying party reimburse the indemnified party for reasonable fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature

 



--------------------------------------------------------------------------------



 



contemplated herein effected without its written consent if (i) such settlement
is entered into more than forty-five (45) days after receipt by such
indemnifying party of the request for reimbursement, (ii) such indemnifying
party shall have received notice of the terms of such settlement at least thirty
(30) days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.
          (d) If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
Section 8(a) or Section 8(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid, payable or
otherwise incurred by such indemnified party as a result of such loss, claim,
damage, expense or liability (or any action, investigation or proceeding in
respect thereof), as incurred, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Agent on the other hand from the Offering, or (ii) if the allocation provided by
clause (i) of this Section 8(d) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 8(d) but also the relative fault of the Company
on the one hand and the Agent on the other with respect to the statements,
omissions, acts or failures to act which resulted in such loss, claim, damage,
expense or liability (or any action, investigation or proceeding in respect
thereof) as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Agent on the other with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the Offering (before deducting expenses) received by the
Company bear to the total Placement Fee received by the Agent in connection with
the Offering, in each case as set forth in the table on the cover page of the
Prospectus. The relative fault of the Company on the one hand and the Agent on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Agent on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement, omission, act or failure to act; provided that the
parties hereto agree that the written information furnished to the Company by
the Agent by and on behalf of the Agent for use in any Preliminary Prospectus,
any Registration Statement or the Prospectus, or in any amendment or supplement
thereto, consists solely of the Agent’s Information as defined in Section 17.
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage, expense, liability,
action, investigation or proceeding referred to above in this Section 8(d) shall
be deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
loss, claim, damage, expense, liability, action, investigation or proceeding.
Notwithstanding the provisions of this Section 8(d), the Agent shall not be
required to contribute any amount in excess of the total compensation received
by the Agent in accordance with Section 2.5 less the amount of any damages which
the Agent has otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement, omission or alleged omission, act or alleged act or
failure to act or alleged failure to act. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the

 



--------------------------------------------------------------------------------



 



Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
     9. TERMINATION. The obligations of the Agent and the Purchasers hereunder
and under the Subscription Agreements may be terminated by the Agent, in its
sole and absolute discretion, by notice given to the Company prior to delivery
of and payment for the Units if, prior to that time, any of the events described
in Section 7(i), Section 7(j) or Section 7(k) have occurred or if the Purchasers
shall decline to purchase the Units for any reason permitted under this
Agreement or the Subscription Agreements.
     10. REIMBURSEMENT OF PLACEMENT AGENT’S EXPENSES. Notwithstanding anything
to the contrary in this Agreement, if (a) this Agreement shall have been
terminated pursuant to Section 9, (b) the Company shall fail to tender the Units
for delivery to the Purchasers for any reason not permitted under this
Agreement, (c) the Purchasers shall decline to purchase the Units for any reason
permitted under this Agreement or (d) the sale of the Units is not consummated
because any condition to the obligations of the Purchasers or the Agent set
forth herein is not satisfied or because of the refusal, inability or failure on
the part of the Company to perform any agreement herein or to satisfy any
condition or to comply with the provisions hereof, then in addition to the
payment of amounts in accordance with Section 6, the Company shall reimburse the
Agent for the reasonable out-of-pocket accountable fees, costs and expenses of
the Agent’s counsel and for such other reasonable accountable out-of-pocket
expenses as shall have been incurred by them in connection with this Agreement
and the proposed purchase of the Units, and upon demand, the Company shall pay
the full amount thereof to the Agent.
     11. ABSENCE OF FIDUCIARY RELATIONSHIP. The Company acknowledges and agrees
that:
          (a) The Agent’s responsibility to the Company is solely contractual in
nature, the Agent has been retained solely to act as a placement agent in
connection with the Offering and no fiduciary, advisory or agency relationship
between the Company, on the one hand, and the Agent, on the other hand, has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Agent has advised or is advising the Company on
other matters;
          (b) the price of the Units set forth in this Agreement was established
by the Company following discussions and arms-length negotiations with the
Agent, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;
          (c) it has been advised that the Agent and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that the Agent has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and
          (d) it waives, to the fullest extent permitted by law, any claims it
may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Agent shall have no liability (whether direct
or indirect) to the Company in respect of such a

 



--------------------------------------------------------------------------------



 



fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.
     12. SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement
shall inure to the benefit of and be binding upon the Agent, the Company, and
their respective successors and assigns. This Agreement shall also inure to the
benefit of the Purchasers and each of their respective successors and assigns,
which shall be third party beneficiaries hereof. As provided in the Subscription
Agreements, the determination as to whether any condition in Section 7 hereof
shall have been satisfied, and the waiver of any condition in Section 7 hereof,
may be made by the Agent in its sole discretion, and any such determination or
waiver shall be binding on each of the Purchasers and shall not require the
consent of any Purchaser. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, other than the persons
mentioned in the preceding sentences, any legal or equitable right, remedy or
claim under or in respect of this Agreement, or any provisions herein contained,
this Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person; except that the representations, warranties, covenants,
agreements and indemnities of the Company contained in this Agreement shall also
be for the benefit of the Agent Indemnified Parties and the indemnities of the
Agent shall be for the benefit of the Company Indemnified Parties. It is
understood that the Agent’s responsibility to the Company is solely contractual
in nature and that the Agent does not owe the Company, or any other party, any
fiduciary duty as a result of this Agreement. No Purchaser shall be deemed to be
a successor or assign by reason merely of such purchase.
     13. SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC. The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the Agent, as set forth in this Agreement or
made by them respectively, pursuant to this Agreement, shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Agent, the Company, the Purchasers or any person controlling any of them and
shall survive delivery of and payment for the Units; provided, however, that
notwithstanding the foregoing, with respect to the Purchasers, such
survivability shall be limited as set forth in the Subscription Agreements.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Sections 9 or 10, the indemnity and contribution
agreements contained in Section 8 and the covenants, representations, warranties
set forth in this Agreement shall not terminate and shall remain in full force
and effect at all times.
     14. NOTICES. All statements, requests, notices and agreements hereunder
shall be in writing, and:
          (a) if to the Agent, shall be delivered or sent by mail, telex,
facsimile transmission, overnight courier or email to Houlihan Lokey Capital,
Inc., One Sansome Street, Suite 1700, San Francisco, CA 94104, Attention: John
Soden, Fax: (415) 974-5969; Email: jsoden@hl.com; with a copy to Paul, Hastings,
Janofsky & Walker LLP, 55 Second Street, Twenty-Fourth Floor, San Francisco, CA
94105, Attention: Jeffrey T. Hartlin, Fax: (415) 856-7124; Email:
jeffhartlin@paulhastings.com;
          (b) if to the Company, shall be delivered or sent by mail, telex,
facsimile transmission, overnight courier or email to ThermoGenesis Corp., 2711
Citrus Road, Rancho

 



--------------------------------------------------------------------------------



 



Cordova, California 95742, Attention: Matthew T. Plavan, CFO & EVP, Business
Development, Fax: (916) 858-5197; with a copy to Weintraub Genshlea Chediak, 400
Capitol Mall, Eleventh Floor, Sacramento, CA 95816, Attention: David C. Adams,
Fax: (916) 446-1611; Email: dadams@weintraub.com.
          Any such statements, requests, notices or agreements shall take effect
at the time of receipt thereof, except that any such statement, request, notice
or agreement delivered or sent by email shall take effect at the time of
confirmation of receipt thereof by the recipient thereof.
     15. DEFINITION OF CERTAIN TERMS. For purposes of this Agreement, (a)
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading, (b) “knowledge” means the knowledge of the officers of the Company
after reasonable inquiry and (c) “subsidiary” has the meaning set forth in
Rule 405 of the Rules and Regulations.
     16. GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. NO LEGAL PROCEEDING MAY BE COMMENCED, PROSECUTED OR CONTINUED
IN ANY COURT OTHER THAN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY
AND COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, WHICH COURTS SHALL HAVE JURISDICTION OVER THE ADJUDICATION
OF SUCH MATTERS, AND THE COMPANY AND THE AGENT EACH HEREBY CONSENT TO THE
JURISDICTION OF SUCH COURTS AND PERSONAL SERVICE WITH RESPECT THERETO. THE
COMPANY AND THE AGENT EACH HEREBY CONSENT TO PERSONAL JURISDICTION, SERVICE AND
VENUE IN ANY COURT IN WHICH ANY LEGAL PROCEEDING ARISING OUT OF OR IN ANY WAY
RELATING TO THIS AGREEMENT IS BROUGHT BY ANY THIRD PARTY AGAINST THE COMPANY OR
THE AGENT. THE COMPANY AND THE AGENT EACH HEREBY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) IN
ANY WAY ARISING OUT OF OR RELATING TO THIS AGREEMENT. THE COMPANY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH LEGAL PROCEEDING BROUGHT IN ANY SUCH COURT SHALL BE
CONCLUSIVE AND BINDING UPON THE COMPANY AND THE AGENT AND MAY BE ENFORCED IN ANY
OTHER COURTS IN THE JURISDICTION OF WHICH THE COMPANY IS OR MAY BE SUBJECT, BY
SUIT UPON SUCH JUDGMENT.
     17. PLACEMENT AGENT’S INFORMATION. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Agent’s Information consists
solely of the following information in the Prospectus: (i) the last paragraph on
the front cover page concerning the terms of the offering by the Agent; and
(ii) the statements concerning the Agent contained in the sixth paragraph under
the heading “Plan of Distribution” in the Prospectus Supplement.
     18. PARTIAL UNENFORCEABILITY. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section,

 



--------------------------------------------------------------------------------



 



paragraph, clause or provision of this Agreement is for any reason determined to
be invalid or unenforceable, there shall be deemed to be made such minor changes
(and only such minor changes) as are necessary to make it valid and enforceable.
     19. GENERAL. This Agreement constitutes the entire agreement of the parties
to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. In this Agreement, the masculine, feminine and neuter
genders and the singular and the plural include one another. The section
headings in this Agreement are for the convenience of the parties only and will
not affect the construction or interpretation of this Agreement. This Agreement
may be amended or modified, and the observance of any term of this Agreement may
be waived, only by a writing signed by the Company and the Agent.
     20. COUNTERPARTS. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument and such signatures
may be delivered by facsimile or by e-mail delivery of a “.pdf” format data
file.

 



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of the agreement
between the Company and the Agent, kindly indicate your acceptance in the space
provided for that purpose below.

            Very truly yours,

THERMOGENESIS CORP.
      By:   /s/ J. Melville Engle         Name:   J. Melville Engle       
Title:   Chief Executive Officer & Chairman     

[Signature Page to Thermogenesis Corp. Placement Agent Agreement]

 



--------------------------------------------------------------------------------



 



Accepted as of the date
first above written:
HOULIHAN LOKEY CAPITAL, INC.

          By:   /s/ John V. Soden         Name:   John V. Soden        Title:  
Managing Director     

[Signature Page to Thermogenesis Corp. Placement Agent Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Subscription Agreement
     See Exhibit 10.2 filed herein.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
General Use Free Writing Prospectuses
     None

 



--------------------------------------------------------------------------------



 



EXHIBIT C
List of officers and directors subject to Section 5
Directors
Hubert E. Huckel, M.D.
David W. Carter
Patrick J. McEnany
Craig W. Moore
Mahendra S. Rao, Ph.D., M.D.
J. Melville Engle
Section 16 Officers
Matthew T. Plavan
Jorge Artiles
Hal Baker
Moni Shavit

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Lock Up Agreement
January ____, 2011
HOULIHAN LOKEY CAPITAL, INC.
One Sansome Street, Suite 1700
San Francisco, CA 94104

  Re:    ThermoGenesis Corp. — Registered Offering of Common Stock

Dear Sirs:
     This Agreement is being delivered to you in connection with the proposed
Placement Agent Agreement (the “Placement Agent Agreement”) among ThermoGenesis
Corp., a Delaware corporation (the “Company”) and Houlihan Lokey Capital, Inc.
(“Houlihan” or the “Representative”), relating to the proposed offering of
shares of the common stock, par value $0.001 per share (the “Common Stock”), of
the Company.
     In order to induce you to enter into the Placement Agent Agreement, and in
light of the benefits that the offering of the Common Stock will confer upon the
undersigned in his or her capacity as a security holder and/or an officer,
director or employee of the Company, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees with the Representative that, during the period beginning on and
including the date of the Placement Agent Agreement through and including the
date that is the 90th day after the date of the Placement Agent Agreement (the
“Lock-Up Period”), the undersigned will not, without the prior written consent
of Houlihan, directly or indirectly, (i) offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, or announce the intention to
otherwise dispose of, any Common Stock (including, without limitation, Common
Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations promulgated under the Securities Act
of 1933, as the same may be amended or supplemented from time to time (such
shares, the “Beneficially Owned Shares”)) or securities convertible into or
exercisable or exchangeable for Common Stock; (ii) enter into any swap, hedge or
similar agreement or arrangement that transfers in whole or in part, the
economic risk of ownership of the Beneficially Owned Shares or securities
convertible into or exercisable or exchangeable for Common Stock, whether now
owned or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition, or (iii) engage
in any short selling of the Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock. To the extent you are at such time
providing research coverage to the Company and subject to the restrictions set
forth in FINRA Rule 2711(f)(4), then if (i) the Company issues an earnings
release or material news or a material event relating to the Company occurs
during the last 17 days of the Lock-Up Period, or (ii) prior to the expiration
of the Lock-Up Period, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of the Lock-Up
Period, then in each case the Lock-Up Period shall be extended and the
restrictions imposed by this Agreement shall

 



--------------------------------------------------------------------------------



 



continue to apply until the expiration of the 18-day period beginning on the
date of the issuance of the earnings release or the occurrence of the material
news or material event.
     The restrictions set forth in the immediately preceding paragraph shall not
apply to any transfers made by the undersigned (i) as a bona fide gift to any
member of the immediate family (as defined below) of the undersigned or to a
trust the beneficiaries of which are exclusively the undersigned or members of
the undersigned’s immediate family, (ii) by will or intestate succession upon
the death of the undersigned, (iii) as a bona fide gift to a charity or
educational institution or (iv) by disposition of Common Stock or Beneficially
Owned Shares pursuant to any trading plan designed to meet the requirements of
the safe harbor of Rule 10b5-1 under the Securities Exchange Act of 1934, as
amended, existing prior to the Lock-up Period or entered into in renewal or
replacement of such an existing plan upon its expiration on substantially
similar terms, provided, however, that in the case of any transfer described in
clauses (i) and (ii) above, it shall be a condition to the transfer that (A) the
transferee executes and delivers to Houlihan, not later than one business day
prior to such transfer, a written agreement, in substantially the form of this
agreement (it being understood that any references to “immediate family” in the
agreement executed by such transferee shall expressly refer only to the
immediate family of the undersigned and not to the immediate family of the
transferee) and otherwise satisfactory in form and substance to Houlihan, and
(B) if the undersigned is required to file a report under Section 16(a) of the
Securities Exchange Act of 1934, as amended, reporting a reduction in beneficial
ownership of Common Stock or Beneficially Owned Shares or any securities
convertible into or exercisable or exchangeable for Common Stock or Beneficially
Owned Shares during the Lock-Up Period (as the same may be extended as described
above), the undersigned shall include a statement in such report to the effect
that such transfer is being made as a gift or by will or intestate succession.
For purposes of this paragraph, “immediate family” shall mean a spouse, child,
grandchild or other lineal descendant (including by adoption), father, mother,
father-in-law, mother-in-law, brother or sister of the undersigned; and
“affiliate” shall have the meaning set forth in Rule 405 under the Securities
Act of 1933, as amended.
     Any Common Stock or Beneficially Owned Shares acquired by the undersigned
in the open market after the date of this Agreement will not be subject to the
restrictions set forth in this agreement. After the date of this agreement, the
undersigned may at any time enter into a written plan meeting the requirements
of Rule 10b5-1 under the Securities Exchange Act of 1934, as amended, relating
to the sale of Common Stock or Beneficially Owned Shares, if then permitted by
the Company, provided, however, that the shares subject to such plan shall be
subject to the restrictions set forth in this agreement.
     In order to enable this covenant to be enforced, the undersigned hereby
consents to the placing of legends or stop transfer instructions with the
Company’s transfer agent with respect to any Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock.
     The undersigned further agrees that (i) it will not, during the Lock-Up
Period (as the same may be extended as described above), make any demand or
request for or exercise any right with respect to the registration under the
Securities Act of 1933, as amended, of any Common Stock or other Beneficially
Owned Shares or any securities convertible into or exercisable or exchangeable
for Common Stock or other Beneficially Owned Shares, and (ii) the

 



--------------------------------------------------------------------------------



 



Company may, with respect to any Common Stock or other Beneficially Owned Shares
or any securities convertible into or exercisable or exchangeable for Common
Stock or other Beneficially Owned Shares owned or held (of record or
beneficially) by the undersigned, cause the transfer agent or other registrar to
enter stop transfer instructions and implement stop transfer procedures with
respect to such securities during the Lock-Up Period (as the same may be
extended as described above).
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this agreement and that this agreement
has been duly executed and delivered by the undersigned and is a valid and
binding agreement of the undersigned. This agreement and all authority herein
conferred are irrevocable and shall survive the death or incapacity of the
undersigned and shall be binding upon the undersigned and upon the heirs,
personal representatives, successors and assigns of the undersigned.
     The undersigned acknowledges and agrees that whether or not any offering of
Common Stock actually occurs depends on a number of factors, including market
conditions. It is understood and agreed that if (i) the Placement Agent
Agreement is not executed by May 30, 2011, (ii) the Company notifies you in
writing that it does not intend to proceed with the offering of Common Stock,
(iii) the undersigned ceases to serve as an officer or director of the Company,
or (iv) the Placement Agent Agreement shall be terminated (other than the
provisions that survive termination thereof) prior to payment for and delivery
of the securities to be sold pursuant thereto, the undersigned shall be released
from his or her obligations under the provisions of this agreement.
     This agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

            Very truly yours,
            (Name of Stockholder — Please Print) 
        (Signature)      
Address:       
       

 